[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Plaintiff David W. Schwerzler appeals the decision of the defendant commissioner of motor vehicles suspending his motor vehicle operator's license. The commissioner acted pursuant to General Statutes § 14-227b on the basis that the plaintiff failed a chemical test of the alcohol content of his blood after being arrested for driving while under the influence of alcohol. The plaintiff appeals pursuant to § 4-183. The court finds the issues in favor of the defendant commissioner.
The plaintiff advances a single argument in support of his appeal: that the police officer illegally stopped the plaintiff before developing probable cause to arrest him on the drunk driving charge.
Evidence in the record consisting of the police officer's testimony and written report indicated that she observed the plaintiff drive his vehicle over the curb while leaving a parking lot, make a wide right turn, proceed through a red light without stopping, and then operate at 57 mph in a zone posted at 35 mph. The police officer then stopped the plaintiff.
A police officer need not have probable cause to stop a motor vehicle. A brief investigatory stop is proper even in the absence of probable cause if the police have a "reasonable and articulable suspicion that a person has committed or is about to commit a crime." State v. Lamme, 216 Conn. 172, 184 (190).
In the present case, the police officer's testimony, as summarized above, established that she had ample grounds for stopping the plaintiff when she did, including several observed violations of the traffic laws. The plaintiff's contentions to the contrary have no basis in the law or facts and may not be sustained.
The appeal is dismissed.
MALONEY, J. CT Page 563